Concurring Opinion by
President Judge Bowman :
To broadly state, as does the majority, that the doctrine of Beaver Gasoline Company v. Osborne Borough, et al., 445 Pa. 571, 285 A. 2d 501 (1971), sets forth the law on the subject of the constitutionality of regulatory ordinances and the respective burdens of proof inaccurately states the holding in that case and, at least by dicta, extends it to all regulatory ordinances enacted under the police power.
Beaver was pronounced within the context of a constitutional attack upon a zoning ordinance which totally excluded a legitimate business use from an entire municipality. In such cases the Supreme Court declared the presumption of constitutionality is overcome by showing of a total ban and the responsibility then falls upon the governmental body to present evidence to establish the public purpose served by the regulation.
The examples are legion in building codes, housing codes, zoning codes and a host of other statutes and ordinances enacted under the police power containing total prohibitions or bans. To require a governmental body to come forward with evidence to establish the public purpose being served in all such cases simply because they are subjected to a constitutional attack, as the majority surprisingly declares, wholly lacks support in the reasons assigned by the Supreme Court in grafting an exception to the presumption of constitutionality in zoning cases totally banning an otherwise legitimate business use.
*228In the instant case the lower court found on a record amply supporting its conclusion that the intent and purpose of the ordinance in question was to prohibit the use of mobile homes for residential purposes, a reason sufficient in itself for striking down the offending ordinance. I therefore concur in the result.
Judges Mencer and Rogers join in this concurring opinion.